The complaint alleges that the defendants, the Commissioners of Jones County, had levied 75 cents on the $100 valuation *Page 337 
of real estate in said County for school purposes. The same not having been submitted to a vote of the people, nor to a vote of any township, and without authority of any school committee.
That they had levied a tax to pay old debts, of 49 cents on the $100 valuation; that they had levied a tax of 29 cents for current expenses,c.; all the taxes together amounting to $2, 30 1/2 on the $100 valuation of property, real and personal; that the State taxes for all purposes did not exceed 37 1-6 cents on the $100 valuation aforesaid; that said taxes are in violation of the Constitution and laws of the land.
Complaint asks judgment for an injunction, c.
His Honor Judge Thomas, made an order requiring the defendants to show cause why an injunction should not be issued and in the mean time granted a restraining order. The defendants answered the complaint. They admitted a levy of 75 cents for school purposes, and alleged that it was necessary for that purpose; that a tax of 49 cents on the $100 valuation of real and personal property was levied to pay debts and necessary expenses; that a tax of 77 cents was levied to build bridges and for the support of the poor, and that amount was necessary for that purpose; and they were authorized to levy the same by an Act of the General Assembly, ratified March 1st, 1870; that a tax of 29 cents on the $100 valuation was levied to pay necessary expenses for the ensuing year.
On motion, before Clarke, Judge, the restraining order granted by Judge Thomas, was vacated and plaintiff appealed.
We think think the Commissioners had no right to exceed the double of the State tax, except:
1. To pay debts of the County legally contracted prior to the adoption of the present State Constitution. There do not appear to be any of these. *Page 338 
2. When the tax is for a special purpose and has been allowed by an Act of the Legislature. Some of the taxes here were levied under an Act which has since been repealed. If the tax was not collected before the repeal, it cannot be collected afterwards.
The judgment below should have continued the injunction as to the excess of the tax over the double of the State tax. The case is remanded to be proceeded in according to law.
Let the opinion be certified. Each party will pay his own costs.
PER CURIAM.                            Judgment reversed.